DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,081,515 to Walker in view of U.S. Patent Application 2015/0289387 to Mirkovic et al.

Regarding claims 2-4, 14, and 16, Mirkovic et al disclose the bath comprises sulfuric sulfate and /or copper sulfate pentahydrate (see Par. 38); sulfuric acid with a concentration in the range between 80 g/L and 110 g/L (see Par. 40); at least one of the group consisting of iron ions, chloride a brightening agent, and a leveler agent (see, Pars. 42-43); a concentration of a copper ion in the range between 50 g/L and 75 g/L (see Par. 38).

Regarding claim 13, Walker discloses the electrically conductive material comprises at least one of the group consisting of copper, aluminum, and nickel (see Page 1, lines 16-24).
Regarding claims 7 and 11, Walker/Mirkovic et al disclose the plater arrangement as claimed except for, the thickness of the conductive layer and the aspect ratio of the hole it has been held that the recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 2-4 and 14-16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any material having any desired such as Cu2+, and materials of claims 2-4, 14 and 16 since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of design choice (see In re Leshin, 125 USPQ 416) and discovering an optimum or workable ranges (of concentration) involve only routine skill in the art.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walker/Mirkovic et al as applied above further in view of W02008153185 to Isao et al.


Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/February 24, 2021 		                                           Primary Examiner, Art Unit 3729